DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 04/07/2020 have been entered in full. Claims 20-39 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-23, 25-32, 35, 37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 of U.S. Patent No. 10195290. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The patented claims are product-by-process claims wherein the product is an exosome and the process includes expressing an exogenous sequence encoding PTGFRN or a fragment thereof in a cell. Thus, the embodiment of the method of pending claims 20, 21, and 30, as well as the products of pending claims 31 and 35 comprising PTGFRN are encompassed within the patented claims. Both sets of claims recite that the exosome may further comprise a therapeutic compound. Both sets of claims recite that the PTGFRN or fragment thereof may be a fusion protein comprising a therapeutic protein, which may be an antibody, enzyme, ligand, or receptor.  Both sets of claims recite that the exosome may further comprise BSG, IGSF3, IGSF8, IGSF2, ITGB 1, ITGA4, SLC3A2, ATP transporter, or a fragment or a variant    Application No. 16/722,884 thereof. Both sets of claims recite that the cells that are genetically modified to express PTGFRN or a fragment thereof may be HEK293 cells. It would be obvious to formulate the patented exosomes into a pharmaceutical composition, as in pending claim 32, and to administer the exosome to treat disease, as in pending claim 39, because the properties of the patented exosomes (targeting protein, other therapeutic compounds) clearly indicate the utility of administering the exosomes for therapeutic purposes. Thus, the pending and patented claims encompass overlapping subject matter and/or obvious variants of one another.

Claims 20-28, 30-36, 38, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10561740. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The patented claims are drawn to a pharmaceutical composition comprising exosomes that comprise PTGFRN or a functional fragment thereof at a density that is higher than the density of PTGFRN in a native exosome. The contrast to “native exosome” indicates a preparation process comprising genetically modifying a cell to overexpress PTGFRN. Thus, the embodiment of the method of pending claims 20, 21, and 24 as well as the products of pending claims 29, 31-33, 35, and 36 comprising PTGFRN are encompassed within the patented claims. Both sets of claims recite that exosomes may comprise a targeting moiety, a therapeutic compound, or a therapeutic protein, which may be an antibody, enzyme, ligand, or receptor fused to PTGFRN.  It would be obvious to administer the patented therapeutic composition to treat disease, as in pending claims 38 and 39. Thus, the pending and patented claims encompass overlapping subject matter and/or obvious variants of one another.
Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647